                 Case 20-22928-AJC       Doc 73     Filed 06/11/21    Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flmb.uscourts.gov
In re:
                                                                                     Chapter 13
                                                                        Case No.: 20-22928-AJC
MIGUEL ELIAS-SAUD,

            Debtor.
_______________________________/

                     RESPONSE TO DEBTOR’S OBJECTION TO
               CREDITOR, U.S. BANK TRUST NATIONAL ASSOCIATION,
             AS TRUSTEE OF THE CHALET SERIES III TRUST, NOTICE OF
         POST-PETITION MORTGAGE FEES, EXPENSES AND CHARGES [D.E. 62]

          Secured Creditor, U.S. Bank Trust National Association, as Trustee of the Chalet Series

III Trust as serviced by SN Servicing Corporation (the “Secured Creditor”), responds to the

Debtor’s Objection To Creditor, U.S. Bank Trust National Association, As Trustee Of The

Chalet Series Iii Trust, Notice Of Post-Petition Mortgage Fees, Expenses And Charges

(the “Objection”) and states:

         1.      On January 5, 2007, Miguel Elias-Saud (the “Debtor”) executed a Note in the

total amount of $335,000.00 and the Debtor along with Co-Debtors Sonia Elias and Margarita

Elias, executed a mortgage recorded in OR Book 25408, Page 0611, in the Official Records of

Miami-Dade County, Florida, on the property located at 1857 SW 14th Terrace, Miami, FL

33145. Secured Creditor is the owner and holder of that certain promissory note and that

mortgage.

          2.     On November 25, 2020 (the “Petition Date”), the Debtor filed its Voluntary

Petition under Chapter 13 of the United States Bankruptcy Code [D.E. 1].

          3.     On January 4, 2021, Secured Creditor filed its Proof of Claim, Claim 1-1 (the

“Claim”), setting forth a total secured amount of $527,141.21 and an arrearage of $265,747.39.
               Case 20-22928-AJC          Doc 73         Filed 06/11/21   Page 2 of 5

                                                                            Case No.: 20-22928-AJC

       4.      On December 10, 2020, the Debtor filed the Chapter 13 Plan [D.E. 67] which

indicated Debtor intends on participating in mortgage modification mediation as it relates to

Secured Creditor’s Claim.

       5.      On February 9, 2021, Secured Creditor filed an Objection to Plan (the “Plan

Objection”) on the grounds that the Debtor had failed to file a Motion for MMM and that the

Plan failed to address the arrearage which would need to be addressed if the mediation resulted

in no agreement.

       6.      On April 20, 2021, Secured Creditor filed its Notice of Post-petition Mortgage

Fees, Expenses, and Charges (the “Notice”) which included the following attorney’s fees:

$550.00 for Proof of Claim and $250.00 for Proof of Claim Form 410/410A Loan Payment

History, $400 for a Plan Review and $550.00 for the Plan Objection.

       7.      On May 11, 2021, the Debtor filed the Objection indicating that this “creditor is

not entitled to any future and or reasonable fees and costs unless awarded by this court” and

“[f]urther, there is no equity in the property.”

       8.      Pursuant to Paragraph # 9 of the mortgage, “Lender may do and pay for whatever

is reasonable or appropriate to protect Lender’s interest in the Property and rights under this

Security Instrument, including … paying reasonable attorneys’ fees to protect its interest in the

Property and/or rights under this Security Instrument.” Additionally, “[a]ny amounts disbursed

by Lender under this Section 9 shall become additional debt of Borrower secured by this

Security Instrument.”

       9.      In TranSouth Financial Corp. of Florida v. Johnson, 931 F.2d 1505 (11th

Cir.1991), the Eleventh Circuit found that the plain language of the term “claim” includes a




                                                   -2-
                Case 20-22928-AJC         Doc 73       Filed 06/11/21    Page 3 of 5

                                                                           Case No.: 20-22928-AJC

debtor's obligation to pay a creditor's attorney’s fees under an enforceable contract that gives rise

to the claim.

       10.      Moreover, a contract allocating attorney's fees that is enforceable under

substantive, nonbankruptcy law is allowable in bankruptcy except where the Bankruptcy Code

provides otherwise. Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443,

443, 127 S. Ct. 1199, 1200, 167 L. Ed. 2d 178 (2007).

       11.      Under 11 U.S.C § 502(b), the bankruptcy court “shall allow” a creditor's claim

“except to the extent that” the claim implicates any of the nine enumerated exceptions.

       12.      Therefore, attorney’s fees included in the Notice are included in the Claim of

Secured Creditor as the fees are recoverable under paragraph # 9 of the Mortgage which together

with the Note give rise to the Claim and do not fall under the exceptions 11 U.S.C. § 502(b)(2)-

(9).

       13.      Furthermore, the Supreme Court in. Travelers Cas. & Sur. Co. of Am. v. Pac. Gas

& Elec. Co., made clear that the creditor’s under secured status does not preclude contractual

attorney fees merely by virtue of the fees being incurred post-petition.

       14.      Additionally, disallowing the attorney’s fees that are recoverable under non-

bankruptcy law directly violates the non-modification provision of the Bankruptcy Code, 11

U.S.C. § 1322(b)(2) which prohibits modifying the rights of holders of secured claims secured

only by a security interest in real property that is Debtor’s principal residence.

       15.      Hence, the Objection should be overruled as the attorney’s fees are recoverable

under non-bankruptcy law pursuant to the plain language of the Mortgage and thus, should be

allowed under 11 U.S.C § 502(b) and disallowing the fees would violate 11 U.S.C. § 1322(b)(2).

       16.      Creditor reserves the right to supplement this Response.




                                                 -3-
               Case 20-22928-AJC         Doc 73      Filed 06/11/21   Page 4 of 5

                                                                         Case No.: 20-22928-AJC

       WHEREFORE, Secured Creditor respectfully requests that this Honorable Court

overrule the Debtor’s Objection To Creditor, U.S. Bank Trust National Association, As Trustee

Of The Chalet Series Iii Trust, Notice Of Post-Petition Mortgage Fees, Expenses And Charges

and for any such other relief that the Court deems just and proper.

Dated this 11th day of June, 2021.




                                                      Respectfully submitted,
                                                      GHIDOTTI | BERGER, LLP
                                                      Attorneys for Secured Creditor
                                                      1031 N. Miami Beach Blvd.
                                                      North Miami Beach, Florida 33162
                                                      Telephone: (305) 501.2808
                                                      Facsimile: (954) 780.5578

                                                      By:    /s/ Melbalynn Fisher
                                                             Melbalynn Fisher, Esq.
                                                             Florida Bar No. 107698
                                                             mfisher@ghidottiberger.com




                                               -4-
              Case 20-22928-AJC         Doc 73       Filed 06/11/21   Page 5 of 5

                                                                         Case No.: 20-22928-AJC


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 11, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:

Debtor                                            Trustee
Miguel Elias-Saud                                 Nancy K. Neidich
1857 SW 14 TERRACE                                POB 279806
Miami, FL 33145                                   Miramar, FL 33027



Debtor’s Counsel                                  U.S. Trustee
Michael A. Frank, Esq.                            United States Trustee - ORL7/13, 7
10 NW LeJeune Rd #620                             51 S.W. 1st Ave.
Miami, FL 33126                                   Suite 1204
                                                  Miami, FL 33130



                                             By: /s/ Melbalynn Fisher
                                                     Melbalynn Fisher, Esq




                                               -5-
